Citation Nr: 0306669	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the evaluation of status post right upper and 
lower lobectomies with history of lung cancer was properly 
reduced from 100 to 60 percent disabling.  

2.  Entitlement to specially adapted housing or special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	C. Michael Griffith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1969 to 
February 1972.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from rating decisions of the Department 
of Veterans Affairs (hereinafter VA) Regional Office 
(hereinafter RO) in Huntington, West Virginia.  

In August 1998 a videoconference hearing was conducted before 
the undersigned Acting Veterans Law Judge, a transcript of 
which hearing is contained in the claims folder.  

In April 1999 and December 2000, the Board remanded the case 
for additional development.  That development having been 
completed, the case is now returned to the Board.  


FINDINGS OF FACT

1. The veteran underwent radiation and chemotherapy for his 
lung cancer status post right upper and lower lobectomies, 
with his last such treatment in June 1995.  

2.  Evidence of non-recurrence of his lung cancer and of 
pulmonary functioning warranting reduction from the 100 
percent disability rating was of record at the time of the 
May 1997 rating action proposing reduction of the veteran's 
100 rating for status post right upper and lower lobectomies 
with history of lung cancer, as well as at the time of the 
December 1999 rating action ultimately reducing the veteran's 
disability rating.  

3.  For the period from January 1, 1998, the veteran's status 
post right upper and lower lobectomies with history of lung 
cancer was manifested by a Forced Expiratory Volume (FEV-1) 
of between 40 and 55 percent of predicted value.  However, 
during that period there was not FEV-1 less than 40 percent 
of predicted value, or the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or a requirement of outpatient oxygen 
therapy.  

4.  The veteran does not have loss of use of any extremities 
including his hands, feet, and legs; is not precluded from 
ambulating on his own power; is not blind; and does not 
require aid of braces, crutches, canes, or a wheelchair for 
locomotion.  


CONCLUSIONS OF LAW

1.  Reduction of the disability rating for status post right 
upper and lower lobectomies with history of lung cancer from 
100 to 60 percent disabling effective from January 1, 1998 
was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.326, 4.1, 
4.7, 4.10, 4.14, 4.96(a), 4.97, Diagnostic Codes 6819, 6844 
(2002).

2. The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are not met.  38 
U.S.C.A. §§ 2101, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 3.350, 3.809 (2002).

3. The criteria for entitlement a certificate of eligibility 
for a special home adaptation grant are not met.  38 U.S.C.A. 
§§ 2101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.159, 3.809a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of assistance 
VA provides him in developing his claim, in a VCAA letter 
issued to the veteran in November 2002.  He was afforded the 
opportunity of a hearing, and he testified before the 
undersigned in a video conference hearing conducted in August 
1998.  He was afforded VA examinations of his respiratory 
disorder as well as for his claim for specially adaptive 
housing, between 1997 and 2001, with these examinations 
sufficiently thorough to apprise VA of the level of 
disability in question for each claim, and the veteran has 
not indicate the presence of pertinent private records 
despite VA inquiry.  The veteran has been requested to report 
any additional records that may assist him in furtherance of 
his claims, including by the above-noted VCAA letter, and no 
pertinent records beyond those already associated with the 
claims folder have been reported by the veteran.  

By the VCAA letter issued in November 2002, as well as by 
recent RO rating decisions, supplemental statements of the 
case issued in December 1999 and November 20002, and by the 
Board remand in December 2000, the veteran has been notified 
of the evidence that has been obtained by VA and that which 
he must obtain in furtherance of his claims.  Thus, the Board 
is satisfied that the requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) have been 
met.  Assuming arguendo that the evidentiary development 
requirements delineated in Quartuccio have not been met, 
because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  

In this regard, the veteran was specifically notified in the 
November 2002 VCAA letter that ultimately it was his 
responsibility to support his claim with appropriate 
evidence, and there is no indication that he did not receive 
that notice.  He has not identified any other evidence that 
is not now of record.  Thus, in the absence of the veteran 
identifying additional evidence that is not currently of 
record, the Board finds that providing further notice of what 
the veteran has already been informed of would be an 
inappropriate expenditure of already scarce resources.  The 
Board finds that the duty to assist and notify the veteran 
has been satisfied.  38 U.S.C.A. § 5103A.

Further, the Board has reviewed the medical statements of 
treating VA physicians and private medical practitioners, 
including records specifically for treatment of the veteran's 
status post right upper and lower lobectomies with history of 
lung cancer, as well as statements of VA medical examiners.  
The Board finds that these provide sufficient information 
regarding the veteran's medical conditions with regard to his 
claims for rating purposes, to include consideration of 
entitlement to specially adaptive housing and/or a special 
home adaptation grant.  

The Board is also satisfied that development requested in the 
December 2000 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Rating Reduction for Status Post Lobectomies

By a December 1999 RO rating decision, the veteran's status 
post right upper and lower lobectomies with history of lung 
cancer was assigned extension of a previously granted 100 
percent disability rating (that rating having previously 
begun effective from June 20, 1995) through December 31, 
1997, and that rating was reduced by that December 1999 
decision to 60 percent effective from January 1, 1998.  The 
RO decision improved the previously assigned ratings for this 
disorder by extending the period for which a 100 percent 
disability rating was granted, and by increasing the 
disability rating to be assigned thereafter from 30 to 60 
percent.  The veteran in a signed January 2000 submission 
expressed his satisfaction with these assigned ratings.  
Nonetheless, as the United States Court of Appeals for 
Veterans Claims (Court) has recently determined, an 
appellant's request to withdraw an appeal does not 
automatically foreclose an appeal where the RO has treated 
the appeal as continuing.  Gonzalez-Morales v. Principi, No. 
00-933 (U.S. Vet. App. Jan. 28, 2003) (per curiam).  In this 
case, while the veteran's January 2000 expression of 
satisfaction with the assigned ratings for his status post 
right upper and lower lobectomies with history of lung cancer 
was not treated as withdrawn by VA, since the Board 
thereafter in December 2000 remanded the claim including as 
to that issue, an additional VA examination of the condition 
was conducted in March 2001 pursuant to that remand, and the 
RO in a November 2002 supplemental statement of the case 
considered this new evidence to revisit the 60 percent rating 
then assigned for status post right upper and lower 
lobectomies with history of lung cancer.  Accordingly, 
despite the veteran's apparent satisfaction with the assigned 
current and past ratings for his status post right upper and 
lower lobectomies with history of lung cancer, the Board here 
reconsiders these ratings.  

In rating reduction cases, VA must satisfy the procedural due 
process requirements contained in 38 C.F.R. § 3.105.  38 
C.F.R. § 3.105(e) provides that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level. Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e).

The record discloses that a February 1997 RO rating decision 
provided the veteran notice of the proposed reduction of his 
disability rating for status post right upper and lower 
lobectomies with history of lung cancer from 100 to 30 
percent, with the proposed reduction to be effective in June 
1997, and also provided the veteran with the reasons and 
bases for the reduction.  By a May 1997 RO rating action the 
reduction to 30 percent was made, effective August 1, 1997.  
Notification letters were timely sent to the veteran for both 
the February 1997 and May 1997 rating actions to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative at 
that time.  The veteran replied to these determinations with 
notices of disagreement in February 1997 and June 1997, 
respectively, and hence receipt by the veteran of these 
determinations is confirmed.  Based on these effective and 
timely notices of proposed reduction and actual reduction, 
the Board finds that appropriate procedures were followed to 
effectuate the reduction of the veteran's former 100 percent 
disability rating for status post right upper and lower 
lobectomies with history of lung cancer.  By a December 1999 
rating action the RO increased the disability ratings 
assigned for status post right upper and lower lobectomies 
with history of lung cancer, as noted above, with a 100 
percent disability rating extended through December 31, 1997, 
and a rating thereafter of 60 percent, up from 30.  Thus the 
December 1999 rating action provided an increased rating both 
for the period from August 1, 1997 through December 31, 1997, 
and for the period beginning January 1, 1998.  As this was 
not a reduction relative to the previously notified and 
implemented reduction, but rather a relative increase, notice 
of a proposed rating change was not necessary prior to 
effectuation of the December 1999 rating determination.

The Board notes that the 100 percent disability rating 
assigned for the veteran's status post right upper and lower 
lobectomies with history of lung cancer constituted a full 
award for a period of time in excess of the six months of 100 
percent disability rating allowable following cessation of 
chemotherapy and /or radiation treatment for the veteran's 
lung cancer, based on the veteran's having competed radiation 
and chemotherapy in June 1995, as reflected in the medical 
record.  38 C.F.R. §  4.97, Note following Diagnostic Code 
6819 (2002); See Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Hence the 100 percent disability rating assigned 
through December 31, 1997, was based on the veteran's level 
of disability due to status post right upper and lower 
lobectomy, which was his primary respiratory disability 
following recuperation from his lung cancer therapy.  The 
claim contesting the reduction thus effectively also 
constitutes a claim for an increased rating for the disorder 
from the 60 percent assigned, with the veteran presumed to 
seek the maximum allowable benefit.  See AB v. Derwinski, 6 
Vet. App. 35, 38 (1993); also Gonzalez-Morales v. Principi.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2002).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

In cases of coexisting respiratory conditions, ratings under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  Instead, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants.  38 C.F.R. § 4.96(a); see also 38 C.F.R. § 4.14 
(evaluation of the same disability under various diagnoses is 
to be avoided).

The veteran was originally service connected for right upper 
and lower lobectomies as residuals of adenocarcinoma of the 
right lung.  The veteran's predominant disability resulting 
from his service-connected lung condition are the residuals 
of his right upper and lower lobectomy.  His lobectomies may 
be rated under Code 6844 that became effective October 7, 
1996, which is prior to the date of the January 1997 VA 
pulmonary function tests upon which the RO's February 1997 
rating action proposing the rating reduction was based.  
Hence only this current rating criteria, under Diagnostic 
Code 6844, need be applied in this case.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (rules applicable 
where both current and prior rating criteria apply).
  
Under Diagnostic Code 6844, impairment resulting from post-
surgical residuals of a  lobectomy is measured by a general 
rating formula for restrictive lung disease based upon 
current pulmonary functioning.  Under this formula, a veteran 
will be rated as 100 percent disabled with Forced Expiratory 
Volume (FEV-1) less than 40 percent of predicted value, or 
with the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or 
with Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or with maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or with cor pulmonale (right heart failure), or 
with right ventricular hypertrophy, or with pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
with episode(s) of acute respiratory failure, or if the 
veteran requires outpatient oxygen therapy.  A veteran with 
FEV-1 of 40- to 55 percent predicted, or FEV-1/FVC of 40 to 
55 percent, or DLCO (SB) of 40- to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) will be rated as 60 percent 
disabled.  A veteran with FEV-1 of 56- to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56- to 65 percent predicted, will be rated as 30 percent 
disabled.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2002).

At a January 1997 VA aid and attendance examination, the 
veteran's complaints included absence of normal lung 
capacity, being always short of breath, and have posterior 
upper rib pain bilaterally.  He reported current employment 
as a part-time independent insurance broker.  On examination 
the veteran was well-developed and well-nourished with steady 
gait.  He was alert and oriented and in no acute distress.  
He had good muscle strength in all extremities, and there 
were no deficits of weight bearing, balance, or propulsion.  
He reported going to the grocery store and to doctors' 
appointments, working as a part-time insurance agent, and 
visiting friends.  

At a January 1997 VA respiratory examination the veteran 
continued his complaints of shortness of breath and posterior 
rib pain.  The examiner was the same one who conducted the 
January 1997 VA aid and attendance examination, and her 
pertinent findings were unchanged.  A long lateral chest 
postoperative scar with tenderness to deep palpation was 
noted, but there was no restriction to chest expansion.  
There were diminished breath sounds, more so on the left.  
Dorsalis pedis pulses were palpable.  There was no deformity 
or edema of extremities, and no clubbing or cyanosis.  The 
examiner noted that the veteran was status post lung cancer 
without active malignancy, with 33 past radiation treatments 
and past chemotherapy three times per week, with most recent 
radiation and chemotherapy treatment in June 1995.  Right 
upper and lower lobectomies were noted.  Forced vital 
capacity was mildly reduced and FEV-1 was mildly reduced at 
2.89 liters.  FVC was 3.62 liters, which was 62% of 
predicted.  Thus FEV-1/FVC was 80%, which was normal.  
Diffusion capacity for carbon monoxide (DLCO) was 61 percent.  
The examiner assessed mild restrictive ventilatory 
impairment, probably due to intrathoracic impairment with 
reduction in lung volume; no evidence of obstructive airway 
disease; mild to moderate impairment in diffusion capacity; 
and mild to moderate hypoxemia due to ventilation-perfusion 
abnormalities.  

Upon VA pulmonary function testing in July 1997, both FVC and 
FEV-1 were "severely deteriorated", and the FEV-1/FVC ratio 
was moderately impaired.  FEV-1 was one liter, or 26% of 
predicted.  However, arterial blood gases were normal.  The 
examiner assessed mild to moderate obstructive airway 
disease; and severely deteriorated forced vital capacity.  
The examiner stressed that poor effort was strongly suggested 
by the test results, to explain the deteriorated vital 
capacity findings.  

Upon VA pulmonary examination in June 1999, the veteran's 
history was noted.  The veteran complained of persistent rib 
pain associated with the past surgery, and occasional 
headache and kidney pain which he attributed to Prozac 
therapy.  He reported having shortness of breath after one 
flight of stairs, and exertional dyspnea with exertion.  He 
reported part-time work selling insurance.  He also reported 
having one to two respiratory infections per year in the 
winter.  On examination the veteran looked quite healthy and 
was alert and oriented.  There was minor winging of the right 
scapula.  Chest was clear to auscultation bilaterally.  There 
was no gross motor or sensory deficit.  Cardiac or 
circulatory disability was not identified.  
A well-healed surgical scar extend from the right scapula to 
the right anterior axillary line, 31 centimeters by .5 
centimeters, which was adherent to subcutaneous tissue, with 
some muscle loss.  The scar was tender to palpation.  The 
examiner diagnosed the veteran's claimed disorder, with 
associated exertional dyspnea.  

A June 1999 pulmonary function test showed moderate 
restrictive lung disease with FEV-1 moderately decreased at 
61% of predicted, FVC moderately decreased at 59% of 
predicted, and FEV-1/FVC normal.  DLCO post bronchodilator 
was moderate to severely decreased at 52% of predicted.  

Upon VA examination in September 1999, the veteran reported 
some weight loss of 10 to 14 pounds in the last three to four 
months, though without loss of appetite.  He denied symptoms 
such as cough, hemoptysis, sputum, shortness of breath, or 
wheezing.  

Upon VA respiratory examination in March 2001, the claims 
folder was reviewed and the veteran's history was noted.  The 
veteran reported occasionally having night sweats but no 
fevers.  Weight was maintained between 190 and 205 pounds.  
The veteran reported some daytime hypersomnolence, for which 
he took naps in the afternoon.  He denied hemoptysis, and 
reported currently taking Proventil inhalers for his 
breathing.  He was not currently on anticoagulation therapy, 
and did not use continuous nasal positive airway pressure 
(CPAP), oxygen, or antimicrobial therapy.  There was no 
history of lung cancer recurrence since treatments ended in 
December 1995.  The veteran complained of increased shortness 
of breath with reduced capacity for activity, explaining that 
carrying a basket of laundry up one flight of stairs would 
force him to stop and rest.  Physical examination was 
relatively unremarkable, and breath sounds were clear to 
auscultation, with no wheezing noted and no apparent effort 
breathing.  Pulmonary function tests showed FEV-1 decreased 
to 47% of predicted, FVC severely decreased to 41% of 
predicted, and FEV-1/FVC of 84, or 73% of predicted.  DLCO 
was moderately decreased to 66% of predicted.  The examiner 
noted that DLCO adjusts from moderate decrease when corrected 
to alveolar volume (in light of the veteran's lobectomies).  
The examiner assessed severe restrictive lung disease 

Objective findings in VA treatment records since 1997 were 
consistent with findings on recent VA examinations and 
pulmonary function tests, showing no more than severe 
restrictive lung disease such as would equate to a 60 percent 
evaluation under the Diagnostic Code 6844 rating criteria for 
residuals of lobectomy.

Based on the above findings, and ruling out the findings on 
VA pulmonary function testing in July 1997 as being too 
aberrant and most likely due to poor effort, as that examiner 
speculated, the Board notes that the veteran's respiratory 
disorder most nearly reflected that for a 60 percent 
evaluation under Diagnostic Code 6844, based on and FEV-1 of 
between 40 and 55 percent predicted.  While readings upon 
recent VA examinations and pulmonary testing showed FEV-1/FVC 
and DLCO(SB) to be within ranges equating to a 30 percent 
disability evaluation under Diagnostic Code 6844, the 
decreased FEV-1 is sufficient to warrant the higher, 60 
percent evaluation.  Further, the veteran's reduced 
cardiorespiratory capacity, as evidenced by the veteran's 
reported having to rest after carrying laundry one flight of 
stairs, also suggests that a 60 percent evaluation is 
warranted.  A 100 percent disability evaluation under 
Diagnostic Code 6844 is not warranted for the period 
beginning January 1, 1998, based on the absence of medical 
findings consistent with any of the following: FEV-1 of less 
than 40 percent predicted, the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent, or with Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40-percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or the veteran requiring outpatient 
oxygen therapy.  

Hence, under the current diagnostic code for the veteran's 
status post right upper and lower lobectomies with history of 
lung cancer, a higher evaluation than the 60 percent assigned 
from January 1, 1998 to the present is not warrant because 
the preponderance of the evidence is against the claim.  
Accordingly, reduction of the evaluation for service-
connected status post right upper and lower lobectomies with 
history of lung cancer from 100 to 60 percent effective from 
January 1, 1998, was proper.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Specially Adapted Housing or Special Home Adaptation Grant

The veteran is seeking entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaptation grant. He 
essentially contends that his service-connected respiratory 
disorder, status post right upper and lower lobectomies with 
history of lung cancer, renders him so disabled that he 
cannot function without specially adapted housing and/or 
special home adaptations.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d) (2002).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809a.

In any case, the veteran's service-connected disabilities do 
not include loss, or loss of use, of both lower extremities, 
loss of use of an upper extremity, or blindness in both eyes.  
The veteran has been granted service connection for status 
post right upper and lower lobectomies with history of lung 
cancer, as discussed above, as well as for an anxiety 
disorder for which he has been assigned a 30 percent 
disability rating by a June 2000 RO rating decision.  

Further, the evidence does not reflect that the veteran has 
loss of use of one or both lower extremities or otherwise is 
precluded from locomotion due to his status post right upper 
and lower lobectomies with history of lung cancer.  While the 
veteran upon recent VA examination in March 2001 has reported 
becoming in need of rest after carrying laundry up one flight 
of stairs, this impairment of work capacity does not 
constitute either the nature or the type of incapacity 
contemplated for specially adaptive housing.  The veteran is 
not confined to a wheelchair and the record does not reflect 
that the veteran lacks ambulation so as to warrant specially 
adaptive housing.  The veteran's reported ongoing shortness 
of breath does not constitute such loss of ambulation.  38 
C.F.R. § 3.809(d).  The veteran also does not meet the 
blindness or loss of use of hand criteria required for a home 
adaptation grant.  38 C.F.R. § 3.809a.  Accordingly, the 
preponderance of the evidence is against the veteran's claims 
of entitlement to specially adapted housing or a home 
adaptation grant.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board does not here address whether the veteran has 
permanent and total service-connected disability.  See 
38 C.F.R. § 4.16, 4.17 (2002).  


ORDER

Reduction of the disability rating for status post right 
upper and lower lobectomies with history of lung cancer to 60 
percent disabling effective from January 1, 1998 was proper.  

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation is denied.


	                        
____________________________________________
	MARTIN F. DUNNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

